DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/22/2021 has been entered.
Status of Action/Claims
Receipt of Remarks/Amendments filed on 10/22/2021 is acknowledged. Claims 1-3, 5-6 and 9-16 are currently pending. Claims 11-16 have been previously withdrawn. Claims 4 and 8 have been newly cancelled. Claim 1 has been amended. Accordingly, claims 1-3, 5-6 and 9-10 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s arguments, filed 10/22/2021, with respect to the 103 rejections over Connick in view of Levy, Connick in view of Levy and further in view of Ishibashi, and Connick in view of Levy and Ishibashi and further in view of Hopping and Melvik have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. The arguments are persuasive because the presently amended claims recite wherein the internal zone is a unitary core entrapped in the external zone and 

New/Maintained Claim Objection(s) / Rejection(s)
New Matter Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Currently amended claim 1 recites “wherein said internal zone is a unitary core entrapped in the external zone”. The applicant pointed to paragraph 0024 of instant specification for support. The instant specification in paragraph 0024 state “the internal zone is entrapped in the external zone”, “the internal zone is entrapped in the alginate complex” and “the internal zone comprises endothall”. While the specifications provide support for the internal zone entrapped in the external zone, it does not provide 
If Applicant believes this rejection is in error, applicant must disclose where in the specification support for the entire scope of the amendment(s) and/or new claims can be found. As a result, Claims 1-3, 5-6 and 9-10 represent new matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “The bead composition of claim 1, suspended in a medium”. The composition of claim 1 is directed to a bead and the recitation “suspended in a medium” in claim 9 makes it unclear whether the claimed composition is directed only to a bead composition or whether the claimed composition includes the bead and the bead suspended in a medium (i.e. a suspension). If the bead suspended in a medium is part of the claimed composition then the claims should be amended to clarify this. For instance, if the claims recite or are directed to a suspension comprising the bead composition suspended in a medium, this would make it clear that the composition is a suspension wherein the 
Claim 10 is included in the rejection as it depends on a rejected base claim and does not clarify the issues recited above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0009267 A1; Jan. 12, 2012) in view of Levy et al. (US 6,001,382; Dec. 14, 1999) and Riyajan et al. (Polym Int 2010; 59: 1130-1140). 
 Cho et al. throughout the reference teaches nanoparticle compositions comprising an active agent which allows for controlling the release of active agents (Abstract). Cho teaches spherical nanoparticle which comprises a biodegradable core polymer and the active agent dissolved or dispersed in the core polymer solution. Cho teaches the spherical nanoparticle further comprising a biodegradable shell polymer layer which is different than the core polymer and encapsulates the core polymer and the active agent. (Para 0018-0020; 0138; 0171-0172; Claims). Further, Cho teaches polyvinyl alcohol as one of the suitable polymer for the core polymer (Para 0157) and alginate as one of the suitable polymer for forming the shell polymer (Para 0202). Also, Cho teaches suitable agents include pesticides and herbicides and the loading range for the agent within nanoparticles is from about 0.01 to about 80% (Para 0073; 0167-0169). Additionally, Cho teaches the composition of nanoparticles being dispersed or suspended in a carrier (Para 0066).       

	The teachings of Cho have been set forth above.

	Riyajan teaches bead formulation which is biodegradable polymer based on polyvinyl alcohol and sodium alginate containing a pesticide for controlled release (Abstract; Title). It teaches the advantages of alginate are its biocompatibility and the fact that it can be produced relatively economically. It also teaches polyvinyl alcohol being a biodegradable polymer and having low toxicity. (Page 1131, Left column). 
	While Cho teaches that suitable agents in its formulation include pesticides and herbicides, it does not teach specifically endothall and the amount as recited in the instant claims. However, this deficiency is cured by Levy. 
Levy teaches controlled release compositions of matter comprising complexes for treating population of one or more aquatic organisms (Abstract). Levy teaches aqueous formulations of the aquatic herbicide Aquathol (dipotassium salt of endothall) admixed with a joint-function polyvinyl alcohol. The four different disclosed compositions included 24.4%, 21.5%, 21.7% and 21.8% of endothall. Results of the admixing procedure indicated that high levels of Aquathol can be agglomerated into solid polyvinyl alcohol base compositions for fast release application into an aquatic habitat for control of nuisance vegetation. It teaches that significantly higher loading level can be obtained with the polyvinyl alcohol base protocol and therefore lesser amount per acre would be required to treat an acre of aquatic weeds when compared to Aquathol without polyvinyl alcohol base. (see: Example 9; Col. 40 and 41). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Levy and see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Levy and Riyajan and include an herbicide which is endothall as taught by Levy into the formulation of Cho. One would have been motivated to do so because Cho teaches pesticides or herbicides as being suitable active agents and Levy teaches that endothall can be agglomerated into solid polyvinyl alcohol base compositions for fast release application into an aquatic habitat for control of nuisance vegetation. It teaches that significantly higher loading level can be obtained with the polyvinyl alcohol base protocol and therefore lesser amount per acre would be required to treat an acre of aquatic weeds when compared to endothall without polyvinyl alcohol base. As discussed supra, Cho teaches polyvinyl alcohol as one of the suitable polymer for the core polymer and the active agent with the core polymer. Thus, 
With regards to claim 1, wherein the external zone is capable of releasing endothall when hydrated, the above references teach all the claimed elements (e.g. alginate complex as external zone and endothall and polyvinyl alcohol as unitary core entrapped in the external zone) comprised in the composition therefore the composition taught by the combination of above references would necessarily provide for the external zone being capable of releasing endothall when hydrated.
With regards to claims 9 and 10, the instant invention as recited in claim 1 is directed towards a bead composition and claims 9 and 10 recite an intended use of the bead composition since the beads are being used/suspended in a medium. The suspension of beads in a medium does not add any additional structural limitation to the bead composition itself. The references above teach a composition that is capable of performing this intended use (i.e. suspend in a medium) and thus meets the claims.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1-3, 5, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0009267 A1; Jan. 12, 2012) in view of Levy et al. (US 6,001,382; Dec. 14, 1999) and Riyajan et al. (Polym Int 2010; 59: 1130-1140) as applied to claims 1-3, 6 and 9-10 above and further in view of Ishibashi et al. (US 2018/0139956; May 24, 2018). 
The teachings of Cho, Levy and Riyajan have been set forth above.

Ishibashi teaches a microcapsule suspension containing a core compound having a pesticide active agent dispersed in an oil compound and an aqueous solution containing a polycationic colloid and a polyanionic colloid (Abstract).
Regarding claim 5, Ishibashi discloses the microcapsule suspension may comprise of herbicides (0013) and further teaches endothall-mono(N,N-dimethylalkylammonium) as an herbicide that can be comprised in the formulation (0030). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho, Levy and Riyajan to incorporate the teachings of Ishibashi and comprise endothall-mono(N,N-dimethylalkylammonium) as a substitute for endothall dipotassium as the herbicidal/bioactive agent into the composition of Cho. It would have been obvious to one of ordinary skill in the art to try and substitute one type of endothall for another because a person with ordinary skill has good reason to pursue known options within his or her technical grasp.  KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). See MPEP 2141. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

In the event the applicant can show that the suspending medium adds a structural limitation to the claimed bead composition, the following rejection is appropriate. 
Claims 1-3, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2012/0009267 A1; Jan. 12, 2012) in view of Levy et al. (US 6,001,382; Dec. 14, 1999) and Riyajan et al. (Polym Int 2010; 59: 1130-1140) as applied to claims 1-3, 6 and 9 above and further in view of Hopping (New Zealand Journal of Agricultural Research, Vol. 23, Pg. 509-515, 1980) and Melvik et al. (US 2006/0159823; Jul. 20, 2006).
The teachings of Cho, Levy and Riyajan have been set forth above.
As discussed supra, while Cho teaches the composition of nanoparticles being dispersed or suspended in a carrier (medium), Cho does not explicitly teach wherein the suspending medium is a saturated solution of alginate salts. However, this deficiency is cured by Hopping and Melvik et al. 
	Hopping teaches a development of suspension media for pollination of tree fruits. It discloses that suspension media composed of carboxymethyl cellulose (CMC) plus calcium nitrate and boric acid, partially maintained kiwifruit pollen viability after drying, and further improvement was obtained by addition of sodium alginate. It teaches that alginic acid is capable of absorbing 200-300 times its own weight of water and that these compounds extend the hydration shell around each pollen grain and thus slow the rate of dehydration (Pg. 514, Right Column, 2nd paragraph).  
Hopping does not explicitly disclose the saturation of the sodium alginate in the medium, however, this deficiency is cured by Melvik. 
Melvik discloses self-gelling alginate systems which comprises dispersing alginate/gelling ion particles in a solution containing alginate (Abstract). It teaches that when gelling with alginates of different molecular weight, the data showed that calcium alginate or strontium alginate at 100% saturation can compensate for the reduction in molecular weight with regards to gel strength (Example 3; 0084).        
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Hopping and Melvik and use sodium alginate as a suspending medium. One would have been motivated to do so because Cho teaches swelling agent as an acceptable carrier (Para 0066) and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Hopping and Melvik and comprise a saturated alginate salt in the medium. One would have been motivated to do so because Cho teaches that the nanoparticles can be dispersed or suspended in a carrier comprising bioadhesive matrix which include hydrogels (Para 0016, 0069, 0070, claim 7). Thus, one would have been motivated to utilize saturated alginate salt in the medium to get a higher gel strength, which would be desired, especially during the process of delivering the composition to the desired area.     
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Response to Arguments/Declaration
Applicant's arguments/declaration filed 10/22/2021 have been fully considered but they are not persuasive.

In response, firstly it is argued that the data provided in the declaration does not make a comparison to the closest prior art because the new 103 rejection above over Cho teaches including a core polymer with the active agent and one of the suitable core polymer is polyvinyl alcohol. The experimental data provided in the declaration makes comparison with endothall and no polymer whereas the Cho reference teaches there being a core polymer with the active agent. Thus, applicant need to provide data which makes comparison with the closest prior art, which in this case does require there to be a polymer with the active agent. 
Additionally, the declaration submitted is insufficient to establish the nonobviousness of the claimed invention. The declaration does not make a statement that the results were unexpected or surprising. Under Jn re Soni, 54 F.3d 746, 750 (Fed. Cir. 1995), a showing of “unexpected results” can be used to demonstrate the non-obviousness of the claimed invention. Those results must be “surprising or unexpected” to one of ordinary skill in the art when considered in the context of the closest prior art. /d. (“One way for a patent applicant to rebut a prima facie case of obviousness is to make a showing of “unexpected results,’ i.e., to show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have found surprising or unexpected.”). “[W]hen an applicant demonstrates substantially improved results, as Soni did here, and states that the results were unexpected, this should suffice to establish unexpected results in the absence of evidence to the contrary.” Jd. at 751. The requirement that a statement be made that the results are “unexpected” to one of ordinary in the art is not a hypertechnicality of the law. Rather, the statement ensures that one of ordinary skill in the art evaluated the results in the context of the relevant cited prior art and concluded the results to be “unexpected” and unobvious. Thus, not only 
Applicant stated the results showed that beads with polyvinyl alcohol showed a faster release of the active agent as compared to beads formed without polyvinyl alcohol, however, as discussed in the 103 rejection above, the Levy reference discloses that the admixing of endothall with polyvinyl alcohol indicated that high levels of endothall can be agglomerated into solid polyvinyl alcohol base compositions for fast release application into an aquatic habitat for control of nuisance vegetation. Thus, the faster release of endothall in the presence of polyvinyl alcohol argued by the applicant was known in the art before the effective filing date of the claimed invention. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616